              Case 2:20-cv-00376-RSM Document 73 Filed 11/10/20 Page 1 of 1




 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6   JOE JW ROBERTS, JR,
 7                               Plaintiff,                 CASE NO. 2:20-cv-00376-RSM-BAT

 8           v.                                             ORDER DIRECTING PLAINTIFF
                                                            TO FILE FINAL TWO PAGES OF
 9   TIM THRASHER, et al.,                                  PROPOSED AMENDED
                                                            COMPLAINT
10                               Defendant.

11
            This matter comes before the Court on plaintiff’s motion to amend his complaint (Dkt.
12
     43). Upon reviewing plaintiff’s proposed amended complaint (Dkt. 43-1), it appears that the
13
     final two pages of the document are missing from the docket. Specifically, the Court notes that
14
     the last page in the document before the Court is enumerated as page 40 of 42 and that the
15
     document appears to be missing the prayer for relief section as well as plaintiff’s signature.
16
            Accordingly, plaintiff is directed to file the final two pages of plaintiff’s proposed
17
     amended complaint (presumably enumerated by plaintiff as pages 41 and 42) on or before
18
     November 17, 2020. Upon receipt of these two pages the Court will proceed to rule on
19
     plaintiff’s motion to amend the complaint (Dkt. 43).
20
            DATED this 10th day of November, 2020.
21

22
                                                               A
                                                            BRIAN A. TSUCHIDA
23                                                          United States Magistrate Judge

     ORDER DIRECTING PLAINTIFF TO FILE
     FINAL TWO PAGES OF PROPOSED
     AMENDED COMPLAINT - 1
